department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uniform issue list legend corporation founder wife children grandchildren trust x1 trust trust trust family and charitable trusts dear t t u o h t t o w o w w w o w a o t this is in response to your ruling_request dated date requesting a ruling that your ownership of corporation non-voting stock will not give rise to excise_tax on excess_business_holdings under sec_4943 of the internal_revenue_code code facts you have been recognized as an organization exempt under sec_501 of the code because you are described in sec_501 and are classified as a private_foundation within the meaning of sec_509 founder his spouse wife and business entities they own have donated a substantial amount of money to you you state that as a result founder wife and corporation are substantial contributors with respect to you you represent that founder family members and various trusts for family members currently own all of the voting shares and most of the non-voting shares of corporation you state that under trust and trust of which founder and wife are the settlors you will receive x1 non-voting shares of corporation stock you will not hold any direct or indirect interest in the voting shares of corporation you state that under the proposed transaction founder and wife have created revocable trusts and that they will transfer their corporation voting shares to the trustee under trust and trust upon receipt of a favorable ruling thereafter the voting shares so transferred will be divided into four separate irrevocable trusts collectively referred to as the family and charitable trusts each of the family and charitable trusts will have both charitable and non-charitable beneficiaries each of the eamily and charitable trusts will not own more than percent of the corporation voting shares after the transfers of the corporation voting shares to the family and charitable trusts founder's children children will each own directly less than percent of corporation voting shares the non-charitable beneficiaries of the family and charitable trusts will be children and grandchildren of founder and wife grandchildren children and_grandchildren will have less than a 35-percent beneficial_interest in each of the trusts which will consist solely of an income_interest the charitable beneficiaries of the family and charitable trusts will have more than a percent beneficial_interest in each upon termination of each of the family and charitable trusts each of the trusts’ charitable beneficiaries will receive percent of the trust assets as the only remainder beneficiaries of each trust rulings requested you requested the following rulings that corporation non-voting shares to be held directly by you will be permitted holdings and will not be excess_business_holdings within the meaning of sec_4943 of the code that for purposes of sec_4943 of the code the family and charitable trusts described above are not disqualified persons with respect to you within the meaning of sec_4946 law sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period the tax is equal to percent of the value of such holdings sec_4943 of the code defines the term excess_business_holdings as the amount of stock in a corporation that a foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in the corporation to be permitted holdings sec_4943 of the code limits the holdings of a private_foundation in a corporation to percent of the voting_stock of the business_enterprise reduced by the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by all disqualified persons in addition in any case in which all disqualified persons together do not own more that percent of the voting_stock of an incorporated business_enterprise nonvoting_stock held by the private_foundation shall also be treated as permitted holdings sec_4943 provides that in computing the business holdings of a private_foundation or a disqualified_person with respect thereto in any business_enterprise any stock or other interest owned directly or indirectly by or for a_trust shall be considered as being owned proportionately by or for its beneficiaries sec_4946 of the code provides in part that for purposes of this subchapter the term disqualified_person means with respect to a private_foundation a person who is-- a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of-- i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest and h only for purposes of sec_4943 a private foundation-- i which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or ii substantially_all of the contributions to which were made directly or indirectly by the same person or persons described in subparagraph a b or c or members of their families within the meaning of subsection d who made directly or indirectly substantially_all of the contributions to the private_foundation in question sec_4946 of the code provides that for purposes of paragraph the term substantial_contributor means a person who is described in sec_507 sec_4946 of the code provides that for purposes of subsection a the family of any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_53_4943-1 of the foundation and similar excise_taxes regulations foundation regulations provides that generally under sec_4943 of the code the combined holdings of a private_foundation and all disqualified persons as defined in sec_4946 in any corporation conducting a business which is not substantially related to the exempt_purpose of the foundation are limited to percent of the voting_stock in such corporation sec_53_4943-2 of the foundation regulations imposes an initial excise_tax on the excess_business_holdings of a private_foundation sec_53_4943-3 of the foundation regulations provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock in the enterprise the foundation or disqualified_person would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in the enterprise to be permitted holdings sec_53_4943-3 of the foundation regulations provides that except as otherwise provided in sec_4943 and the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock in such enterprise reduced but not below zero by the percent of voting_stock in such enterprise actually or constructively owned by all disqualified persons sec_53_4943-3 of the foundation regulations provides that in general in addition to those holdings permitted by paragraph b of that section the permitted holdings of a private_foundation in an incorporated business_enterprise shall include any share of nonvoting_stock in such enterprise held by the foundation in any case in which all disqualified persons hold no more than percent of the voting_stock in such enterprise all equity interests which do not have voting power attributable to them shall for purposes of sec_4943 be classified as nonvoting_stock reg sec_53_4943-3 of the foundation regulations provides in part that for purposes of sec_4943 the beneficial_interest of a private_foundation or any disqualified_person in a_trust shall be the beneficial remainder_interest of such foundation or person determined as provided in paragraph b of sec_53_4943-8 reg sec_53_4943-8 of the foundation regulations provides in part that any interest actually or constructively owned by an estate_or_trust is deemed constructively owned in the case of an estate by its beneficiaries or in the case of a_trust by its remainder beneficiaries thus if a_trust owns percent of the stock of a corporation a and if on an actuarial basis w's life interest in the trust i sec_15 percent y's life interest i sec_25 percent and z's remainder_interest is percent under this paragraph b z will be considered to be the owner of percent of the stock of corporation a sec_53_4946-1 of the foundation regulations provides that for purposes of chapter and the regulations thereunder the following are disqualified persons with respect to a private_foundation i all substantial contributors to the foundation as defined in sec_507 d and the regulations thereunder ii all foundation managers of the foundation as defined in sec_4946 b and paragraph f i of that section ili an owner of more than percent of a the total combined voting power of a corporation b the profits interest of a partnership c the beneficial_interest of a_trust or unincorporated enterprise which is during such ownership a substantial_contributor to the foundation as defined in sec_507 and the regulations thereunder iv a member_of_the_family as defined in sec_4946 and paragraph h of this section of any of the individuals described in subdivision i ii or iii of this subparagraph v a corporation of which more than percent of the total combined voting power is owned by persons described in subdivision i iii or iv of this subparagraph ii vi a partnership of which more than percent of the profits interest is owned by persons described in subdivision i iii or iv of this subparagraph and ii vii a_trust estate or unincorporated enterprise of which more than percent of the beneficial_interest is owned by persons described in subdivision i iii or iv of this subparagraph ii sec_53_4946-1 of the foundation regulations provides that for purposes of subparagraph iii a and v of this paragraph the term combined voting power includes voting power represented by holdings of voting_stock actual or constructive under sec_4946 but does not include voting rights held only as a director or trustee sec_53_4946-1 of the foundation regulations provides that for the purposes of this section the members of the family of an individual include only his spouse his ancestors his lineal_descendants and spouses of his lineal_descendants for example a brother or sister of an individual is not a member of his family for purposes of this section however for example the wife of a grandchild of an individual is a member of his family for such purposes for purposes of this paragraph a legally adopted_child of an individual shall be treated as a child of such individual by blood analysis sec_4943 provides that sec_4943 defines excess_business_holdings as the amount of stock in sec_4943 of the code imposes an excise_tax on the excess_business_holdings of private_foundations a corporation that a foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in the corporation to be permitted holdings a corporation are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons jn any case in which all disqualified persons together do not own more than percent of the voting_stock of a corporation nonvoting_stock held by a private_foundation is treated as permitted holdings sec_4943 and sec_53_4943-3 of the foundation regulations in order to determine whether the corporation non-voting shares to be held by you are permitted holdings under sec_4943 we must first determine whether there are disqualified persons involved in the transaction the permitted holdings of a foundation in in this case founder is a disqualified_person with respect to you as described under sec_4946 of the code because he is a substantial_contributor wife children and grandchildren are also disqualified persons under sec_4946 with respect to founder because they are family members of a substantial_contributor within the meaning of sec_4946 of the code sec_4943 of the code provides that in any case in which all disqualified persons together do not own more than percent of the voting_stock of a corporation nonvoting_stock held by the private_foundation shall be treated as permitted holdings sec_53_4943-3 of the foundation regulations provides that the permitted holdings of a private_foundation include any share of nonvoting_stock in a corporation when all disqualified persons hold actually or constructively no more than percent of the voting_stock in the corporation in this case after the transfer of corporation voting_stock from trust and trust to the family and charitable trusts disqualified persons as described above will not own more than percent of the voting_stock of corporation for the purposes of sec_4943 further sec_4946 of the code states that the term disqualified_person includes a_trust of which more than percent of the beneficial_interest is owned by disqualified persons such as a substantial_contributor and family members of a substantial_contributor under the family and charitable trusts children and grandchildren who are disqualified persons as described above will have less than a 35-percent beneficial_interest in each of the family and charitable trusts furthermore the stock held by the family and charitable trusts will not be treated as being held by a disqualified_person because sec_4946 provides that a_trust is not a disqualified_person if disqualified persons do not hold over percent of the beneficial_interest the family and charitable trusts are not disqualified persons with respect to you because the family and charitable trusts are trusts described in sec_4946 of the code in which persons described in sec_4946 or sec_4946 do not hold more than a 35-percent beneficial_interest the assets of these trusts are considered for purposes of sec_4943 as owned by the charitable remaindermen-see reg sec_53_4943-8 rulings based on your facts and representations we rule as follows the corporation non-voting shares to be held directly by you will be permitted holdings and will not be excess_business_holdings within the meaning of sec_4943 of the code the family and charitable trusts as described above are not disqualified persons with respect to you within the meaning of sec_4946 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described and in particular it does not address tax matters relating to grantor trusts powers of appointment or gift and estate taxation because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
